DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 12, 2020; the Information Disclosure Statements (IDSs) filed August 12, 2020; February 12, 2021; and January 19, 2022; and the Response to Restriction Requirement filed January 20, 2022.

Claims 1-20 were pending in the application.  Claims 1-9 and 19-20 were withdrawn and are now cancelled below as they are directed to a non-elected invention.  Claims 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on August 12, 2020; February 12, 2021; and January 19, 2022.  The IDS submissions are in compliance with 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18, in the reply filed on January 20, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

The application is in condition for allowance except for the presence of claims 1-9 and 19-20 that were non elected without traverse in Applicant’s January 20, 2022 Response to Restriction Requirement.  Thus, with the Examiner Amendment below cancelling the non-elected claims, this application is in condition for allowance.


Examiner’s Amendment

Cancel claims 1-9 and 19-20.



Reasons for Allowability
The art of record does not show the claimed display module including the driving circuits and electrically connected electrode pads, LEDs formed on respective areas of an adhesive layer corresponding to a respective one of the plurality of electrode pads; and a black matrix layer formed on the adhesive layer, between the LEDs, and each of the electrode pads having a first area for bonding a first LED corresponding to a sub pixel among a plurality of sub pixels and a second area for bonding a second LED corresponding to the sub pixel based on the first LED being defective.  The noted CN108206234 A to Wen et al. appears to show redundant LEDs/bonding pads to account for defective LEDs in a display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826